DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 
Response to Amendment
The Amendment filed March 31, 2022 has been entered. Claims 1-13 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No claims are presently being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fausti et al. (US 2013/0274628 A1) (hereinafter – Fausti) in view of Bromwich et al. (US 2013/0060159 A1) (hereinafter – Bromwich).

Regarding claim 1, Fausti discloses A method of executing a hearing test to determine whether a user has a hearing loss, the method comprising (Abstract and entire document):
sending one or more audio signals to a noise cancelling audio device worn by the user, wherein the one or more audio signals comprise at least one audio signal associated with a threshold for normal hearing (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study. All subjects met the following criteria: 1) negative history of ear disease; 2) normal otoscopy; and 3) normal tympanometric findings. All subjects were tested in a double walled, sound attenuated booth, with the OtoID system, using both the manual (audiologist tested) and automated (subject tested) software programs. Comparisons in obtained thresholds were made using the Grason-Stadler GSI-61 clinical audiometer. The same research audiologist performed all of the manual testing and also trained and supervised the subjects in the use of the OtoID automated mode of testing.”), 
wherein the threshold for normal hearing is 25 dB HL (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study”),
and wherein the noise cancelling audio device is configured to cancel acoustic environmental noise in an environment in which the noise canceling audio device is worn (Para. [0069], “The ambient noise measurement and recording feature can be configured to verify that testing conditions in remote locations are suitably quiet when obtaining threshold data. In one embodiment of the invention, the ambient noise can be canceled using a technique called active noise cancelation. Active noise cancelation measures the incoming noise waveform and sums that waveform with an equal amplitude waveform that has its phase inverted from the incoming waveform. The test sound that is presented to the user's ear is theoretically not contaminated by the ambient noise source.”);
outputting instructions associated with the one or more audio signals to a portable computing device having a display screen viewed by the user (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”);
receiving one or more inputs associated with the one or more audio signals via the display screen of the portable computing device (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”);
generating an audiogram based at least in part on the one or more inputs (FIG. 16 and para. [0064], “Although the reference to the device as "OtoID" obviously reflects a particular application target area (i.e., ototoxicity monitoring), it should be understood that the system described herein can also be of high utility for other purposes, such as audiometric devices capable of supporting general hearing testing, and the use of the term "OtoID" is not intended to limit the scope of the invention.”);
outputting the audiogram to the portable computing device for display on a user interface at the display screen to the user (FIG. 16 and para. [0130], “FIG. 16 indicates that the thresholds were comparable between (1) automated mode when the patient evaluated their own threshold, (2) manual mode when the audiologist evaluated the patient's threshold with OtoID, and (3) the audiologist evaluated the patient's threshold using the GSI-61.” FIG. 16 shows the audiogram from the OtoID device which is the portable hearing device.); and
outputting a reference audiogram to the portable computing device for display on the user interface along with the audiogram, the reference audiogram generated from a standard hearing test administered to the user at a clinical setting using a gold standard hearing test tool that is different than the noise cancelling audio device (FIG. 16 and para. [0144], “In order to be clinically recommended, automated testing must perform no worse than manual testing by an audiologist, considered for this analysis to be the "gold standard".” See also para. [0130], “FIG. 16 indicates that the thresholds were comparable between (1) automated mode when the patient evaluated their own threshold, (2) manual mode when the audiologist evaluated the patient's threshold with OtoID, and (3) the audiologist evaluated the patient's threshold using the GSI-61.” FIG. 16 shows comparison between the gold standard GSI-61 device in a clinical setting and the OtoID device in the portable setting see even further para. [0064], “it should be understood that the system described herein can also be of high utility for other purposes, such as audiometric devices capable of supporting general hearing testing, and the use of the term "OtoID" is not intended to limit the scope of the invention.” Thus, there is clearly a direct comparison between the reference audiogram from the gold standard clinical device and a portable device with noise cancelling)
and comprising at least one audio signal associated with the threshold for normal hearing (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study”);
determining, based on an analysis of the audiogram displayed at the display screen in comparison to the reference audiogram displayed at the display screen and in comparison to the threshold for normal hearing, whether the user exhibits medically significant hearing deterioration; and (Para. [0131], “Further, when testing young and older adults with and without hearing loss in two environments (hospital ward and sound booth), the OtoID provided self-tested threshold measurements that were unbiased (FIG. 17) relative to testing done by an audiologist. Both the OtoID manual (audiologist test) and automated (self-testing) modes provided repeatable (FIG. 18) thresholds whether they had normal hearing or hearing loss in both environment (Dille et al., in press)”)
Fausti fails to disclose displaying, based on the determination of whether the user exhibits medically significant hearing deterioration, a message to the user that further evaluation is or is not warranted.
However, in the same field of endeavor, Bromwich teaches displaying, based on the determination of whether the user exhibits medically significant hearing deterioration, a message to the user that further evaluation is or is not warranted (Para. [0023], “The user interface may provide the capability of sending the audiogram to a designated recipient, for example a treating physician. In other examples, the audiogram may be generated and stored on the computing device but a simplified outcome is presented on the user interface to the patient. For example, the patient is presented with a message such as "this assessment did not detect any problems with your hearing" or "this assessment has detect a concern about your hearing, please contact your physician or audiologist for further testing". Other types of outputs are contemplated by this disclosure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Fauci to include a message for further evaluation as taught by Rountree in order to simplify the presentation to the user (para. [0023], “In other examples, the audiogram may be generated and stored on the computing device but a simplified outcome is presented on the user interface to the patient.”).
Regarding claim 2, Fausti discloses The method of claim 1, Fausti further discloses wherein sending the audio signal comprises sending a sound at a particular frequency and duration (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”).
Regarding claim 3, Fausti discloses The method of claim 1, Fausti further discloses wherein the noise cancelling audio device comprises portable noise cancelling headphones (Para. [0065], “The OtoID system can comprise a small handheld portable computing device (PDA) and audiometer-like base unit with headphones. And Para. [0069], “The ambient noise measurement and recording feature can be configured to verify that testing conditions in remote locations are suitably quiet when obtaining threshold data. In one embodiment of the invention, the ambient noise can be canceled using a technique called active noise cancelation. Active noise cancelation measures the incoming noise waveform and sums that waveform with an equal amplitude waveform that has its phase inverted from the incoming waveform. The test sound that is presented to the user's ear is theoretically not contaminated by the ambient noise source.”).
Regarding claim 4, Fausti discloses The method of claim 1, Fausti further discloses further comprising storing the audiogram in an electronic medical record (Para. [0093], “In some embodiments, the OtoID systems can be used within a home or clinic and can include functionality that can notify remote medical personnel of testing results through a provided communication system,” and para. [0068], “an audiogram, can be output to a printer or other display mechanism or exported to another program or system for analysis and/or storage.”).
Regarding claim 5, Fausti discloses The method of claim 1, Fausti further discloses further comprising generating a description of a hearing assessment result based at least in part on the input and outputting the description to the portable computing device for display on the display screen to the user (FIG. 16 shows graphical descriptions,).
Regarding claim 6, Fausti discloses A hearing assessment system, comprising (Abstract and entire document):
a noise cancelling audio device configured to be worn by a user and configured to cancel acoustic environmental noise (Para. [0069], “The ambient noise measurement and recording feature can be configured to verify that testing conditions in remote locations are suitably quiet when obtaining threshold data. In one embodiment of the invention, the ambient noise can be canceled using a technique called active noise cancelation. Active noise cancelation measures the incoming noise waveform and sums that waveform with an equal amplitude waveform that has its phase inverted from the incoming waveform. The test sound that is presented to the user's ear is theoretically not contaminated by the ambient noise source.”);
a portable computing device having a display screen (FIG. 15);
and executable instructions that configure the portable computing device to perform a method including (FIG. 15):
sending a series of hearing assessment audio signals to the noise cancelling audio device (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”);
wherein the hearing assessment audio signals comprise at least one audio signal associated with a threshold for normal hearing (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study”), 
and wherein the threshold for normal hearing is 25 dB HL (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study”);
cancelling, at the noise cancelling audio device, the acoustic environmental noise in an environment in which the noise cancelling audio device is worn (Para. [0069], “The ambient noise measurement and recording feature can be configured to verify that testing conditions in remote locations are suitably quiet when obtaining threshold data. In one embodiment of the invention, the ambient noise can be canceled using a technique called active noise cancelation. Active noise cancelation measures the incoming noise waveform and sums that waveform with an equal amplitude waveform that has its phase inverted from the incoming waveform. The test sound that is presented to the user's ear is theoretically not contaminated by the ambient noise source.”);
outputting, on the display screen, instructions associated with the series of hearing assessment audio signals (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”);
receiving inputs from the user in response to the series of hearing assessment audio signals (Para. [0142], “Subjects were first alerted (with "Listen Now" on the screen) to an upcoming listening interval in which a tone may or may not be presented. After the trial, the subject was required to indicate whether a tone was heard (yes/no). If the subject reported hearing the tone when the tone was presented, the level of the tone was decreased by 10 dB. If the subject reported that no tone was heard when a tone was presented, the tone was increased by 5 dB. This continued until a threshold was obtained (two out of three ascending responses at the same dB level) for each of the SRO frequencies.”);
generating an audiogram based on the inputs (FIG. 16 and para. [0064], “Although the reference to the device as "OtoID" obviously reflects a particular application target area (i.e., ototoxicity monitoring), it should be understood that the system described herein can also be of high utility for other purposes, such as audiometric devices capable of supporting general hearing testing, and the use of the term "OtoID" is not intended to limit the scope of the invention.”);
outputting the audiogram on the display screen (FIG. 16 and para. [0130], “FIG. 16 indicates that the thresholds were comparable between (1) automated mode when the patient evaluated their own threshold, (2) manual mode when the audiologist evaluated the patient's threshold with OtoID, and (3) the audiologist evaluated the patient's threshold using the GSI-61.” FIG. 16 shows the audiogram from the OtoID device which is the portable hearing device.);
outputting a reference audiogram on the user interface along with the audiogram, the reference audiogram generated from a standard hearing test previously administered to the user at a clinical setting  using a gold standard hearing test tool that is different than the noise cancelling audio device (FIG. 16 and para. [0144], “In order to be clinically recommended, automated testing must perform no worse than manual testing by an audiologist, considered for this analysis to be the "gold standard".” See also para. [0130], “FIG. 16 indicates that the thresholds were comparable between (1) automated mode when the patient evaluated their own threshold, (2) manual mode when the audiologist evaluated the patient's threshold with OtoID, and (3) the audiologist evaluated the patient's threshold using the GSI-61.” FIG. 16 shows comparison between the gold standard GSI-61 device in a clinical setting and the OtoID device in the portable setting see even further para. [0064], “it should be understood that the system described herein can also be of high utility for other purposes, such as audiometric devices capable of supporting general hearing testing, and the use of the term "OtoID" is not intended to limit the scope of the invention.” Thus, there is clearly a direct comparison between the reference audiogram from the gold standard clinical device and a portable device with noise cancelling)
and comprising at least one audio signal associated with the threshold for normal hearing (Para. [0128], “A total of 9 young (age 18-24, 5 male/4 female), normal-hearing subjects (behavioral threshold less than 25 dB HL across all test frequencies) were included in this study”);
determining, based on an analysis of the audiogram displayed at the display screen in comparison to the reference audiogram displayed at the display screen and in comparison to the threshold for normal hearing, whether the user exhibits medically significant hearing deterioration; and (Para. [0131], “Further, when testing young and older adults with and without hearing loss in two environments (hospital ward and sound booth), the OtoID provided self-tested threshold measurements that were unbiased (FIG. 17) relative to testing done by an audiologist. Both the OtoID manual (audiologist test) and automated (self-testing) modes provided repeatable (FIG. 18) thresholds whether they had normal hearing or hearing loss in both environment (Dille et al., in press)”)
Fausti fails to disclose displaying, based on the determination of whether the user exhibits medically significant hearing deterioration, a message to the user that further evaluation is or is not warranted.
However, in the same field of endeavor, Bromwich teaches displaying, based on the determination of whether the user exhibits medically significant hearing deterioration, a message to the user that further evaluation is or is not warranted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Fauci to include a message for further evaluation as taught by Rountree in order to simplify the presentation to the user (para. [0023], “In other examples, the audiogram may be generated and stored on the computing device but a simplified outcome is presented on the user interface to the patient.”).
Regarding claim 7, Fausti discloses The method of claim 1, Fausti further discloses wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “).
Regarding claim 8, Fausti discloses The method of claim 7, Fausti further discloses further comprising: receiving an initial input that provides a selection of one ear of the first and second ears of the user (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “);
and selectively sending the one or more audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “).
Regarding claim 9, Fausti discloses The system of claim 6, Fausti further discloses wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “).
Regarding claim 10, Fausti discloses The system of claim 9, Fausti further discloses wherein the method performed by the executable instructions further includes: receiving an initial input that provides a selection of one ear of the first and second ears of the user (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “);
and selectively sending the series of hearing assessment audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear (Para. [0007], “The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, “).
Regarding claim 11, Fausti discloses The method of claim 1, Fausti further discloses further comprising: determining that the user has hearing loss with respect to the threshold for normal hearing of 25 dB HL (FIG. 15 and 16); 
and outputting a message related to the hearing loss to the portable computing device for display on the display screen to the user (FIG. 15 and 16, generated audiogram).
Regarding claim 12, Fausti discloses The method of claim 1, Fausti further discloses further comprising: determining that the user does not have hearing loss with respect to the threshold for normal hearing of 25 dB HL (FIG. 15 and 16); 
and outputting a message related to the determination to the portable computing device for display on the display screen to the user (FIG. 15 and 16, generated audiogram).
Regarding claim 13, Fausti discloses The method of claim 1, Fausti further discloses further comprising verifying, based on the comparative analysis, that the method of executing the hearing test achieves results that are substantially similar to reference results obtained by the standard hearing test administered at a clinical setting (Para. [0131], “Further, when testing young and older adults with and without hearing loss in two environments (hospital ward and sound booth), the OtoID provided self-tested threshold measurements that were unbiased (FIG. 17) relative to testing done by an audiologist. Both the OtoID manual (audiologist test) and automated (self-testing) modes provided repeatable (FIG. 18) thresholds whether they had normal hearing or hearing loss in both environment (Dille et al., in press)”).

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. With respect to the arguments regarding Fausti, the arguments are not persuasive. FIG. 15 and 16 and associated paragraphs of Fausti very clearly disclose generating an audiogram with a noise cancelling portable device and generating an audiogram with a gold standard device within a clinical setting and within a normal hearing test range such as 25 dB, and outputting the audiograms for comparison. Examiner is confused as to how Applicant is interpreting the reference to somehow not disclose this. See additionally para. [0064] of Fausti for the OtiOD description stating it does not have to be used for oncology and other related matters, but rather is generally used for hearing tests as well.
Arguments regarding amendments are moot since a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791